Mr.
President, it gives me great pleasure to see you presiding
over this new session of the General Assembly after your
long struggle to gain freedom, along with Sam Nujoma,
Nelson Mandela and others who fought to bring an end to
the era of colonialism, apartheid and foreign occupation.
Your presence here today leading this session of the
General Assembly attests to the victory achieved by the
people of Namibia in the battle for freedom and
independence. It strengthens the hope of the Palestinian
people that the dawn of their freedom and the independence
of their homeland, Palestine, is near. Furthermore, the
victory of your friendly country, Namibia, affirms the
constructive role played by the United Nations in the
eradication of the colonialism that has burdened oppressed
peoples and in enabling them to gain their national
independence. I call upon the United Nations to continue to
undertake this historic role to eliminate all forms of
occupation and colonialism and to strengthen the
foundations of peace throughout the world.
As I congratulate and welcome you, Sir, I would be
remiss if I did not extend our gratitude to your predecessor,
Mr. Didier Opertti. It also gives me great pleasure to
express our deep appreciation to Mr. Kofi Annan, the
Secretary-General, for his distinguished role in leading this
international Organization and promoting for world peace.
I also want to congratulate the three new members of
the United Nations: the Republic of Kiribati, the Republic
of Nauru and the Kingdom of Tonga. Their membership is
an important step towards the realization of the universality
of the Organization.
I address the Assembly today — the representatives of
the international community — for the second consecutive
year, seeking the continuation of support for the realization
of the inalienable rights of the Palestinian people,
particularly at this crucial and sensitive stage that lies
between us and the declaration of our independent
Palestinian State and sovereignty over our liberated land.
This requires the strengthening of international efforts in
order to really achieve a just solution to the question of
Palestine, the crux of the Middle East conflict. The
coming millennium summit, with all the renewed hope
and promising beginning it represents for all people, must
be a decisive deadline for the achievement of peace in the
Middle East. We should work collectively and vigorously
to achieve this. I look forward to the participation of
Palestine, as a Member State of the United Nations, in the
deliberations of the coming millennium summit, and I
hope for and trust in the Assembly's support for this
Palestinian determination to achieve independence so that
Palestine can assume the position it deserves within the
family of nations.
As the Assembly is aware, we concluded the Sharm
el-Sheikh Memorandum with Mr. Barak, the new Prime
Minister of Israel, on 4 September, under the auspices of
President Hosni Mubarak, and in the presence of King
Abdullah II, Secretary of State Albright, Mr. Moratinos,
representing the European Union, and Mr. Larsen,
representing Mr. Kofi Annan.
The Memorandum is aimed at the implementation of
all the obligations of the interim period under the Oslo
agreement, the Wye River Memorandum and the Hebron
Protocol, and at the resumption of the final status
negotiations. This was done with the hope of bringing to
an end the policy of protraction and freezing that was
pursued by the former Israeli Government, which
completely paralysed the peace process and almost dashed
the ambitious hopes created by this process for all the
countries and peoples of the Middle East.
The Sharm el-Sheikh Memorandum serves as a
source of new hope for putting the peace process back on
the right track, as it reaffirms the implementation of
existing agreements and of all the obligations within a
specific time-frame. In this connection, I extend my
gratitude and thanks to all those who contributed to the
conclusion of the Memorandum, particularly our host in
Sharm el-Sheikh, President Hosni Mubarak, as well as
King Abdullah II and Secretary of State Albright, who
undertook tangible and concrete efforts as a representative
of President Clinton, and the European leaders, their
representatives and their envoys to the peace process. The
continuous involvement of these friends in this process
was essential and necessary for pushing the process
forward. International sponsorship of the Middle East
peace process is the guarantee for its definitive and final
success.
24


The absence of such an international role would send
the fragile situation in the region back to square one. I
therefore call upon the international community to
accelerate and strengthen its efforts and participation to
push the peace process forward and revitalize it on all
tracks. A just and comprehensive peace in the Middle East
can last only if it is protected by international legitimacy
and if efforts are undertaken to implement all of the
resolutions pertaining to the Middle East conflict on the
Palestinian, Syrian and Lebanese tracks.
We should work hard so that the signing of this
Memorandum will succeed in ending the stagnation of the
peace process and in opening the door that the former
Israeli Government closed in the face of all serious efforts
aimed at achieving real peace.
As we reaffirm once more our commitment to the
peace process and the implementation of the signed
agreements, we hope that this time the Israeli side will
implement these agreements scrupulously and honestly,
including the phases of redeployment agreed upon in the
Wye River and Oslo agreements, the release of prisoners
and the other obligations of the transitional period, such as
safe passage between the West Bank and the Gaza Strip
and the construction of the Gaza seaport.
The Israeli Government is called upon to immediately
and decisively cease all measures that violate international
resolutions, laws and covenants and thus destroy the
chances of peace. At the forefront of these are the
settlement activities and the confiscation of land, especially
in AI-Quds Al-Sharif, and its vicinity, and the siege of the
city of Bethlehem and the rest of the Palestinian territories.
The continuation of these settlement policies and practices
will quash the hopes and expectations generated by the
signing of the Sharm el-Sheikh Memorandum and destroy
prospects for the final settlement negotiations, which began
on 13 September. The cessation of all such measures is
needed in order that we can, together with my new partner,
Mr. Barak, continue the march of the peace of the brave
that we began with two other partners — the late Yitzhak
Rabin, who gave his life for this peace, and Shimon
Peres — for a new Middle East.
Hence, we look forward to seeing new, real and
tangible changes in the positions and actions of the Israeli
side that will open the door, in word and in deed, for the
achievement of a just and comprehensive peace — a peace
of the brave that will lead to the realization of the right of
the Palestinian people to self-determination and to the
establishment of their independent State, with Al-Quds Al-
Sharif (Jerusalem) as its capital, and the realization of the
right of the Palestine refugees to return to their homeland
in accordance with resolution 194 (III) which affirms the
right of the refugees to return to their homes and the right
to compensation for those who do not wish to return.
The realization of the right of the Palestinian people
to establish their independent State with Al-Quds Al-
Sharif as its capital will provide the definitive guarantee
for the establishment of a permanent peace in the Middle
East. It will also be a validation of the Charter of the
United Nations and its numerous resolutions over 50
years, beginning with resolution 181 (II) which called for
the establishment of two States in Palestine, one Jewish,
which is Israel, and one Arab, which is Palestine. The
rights of peoples do not diminish because of a statute of
limitations or under oppression, and our people have
proved through the years that they deserve life, freedom
and their own independent State. The time has come for
the international community, represented by the General
Assembly, to reaffirm this right and to work for its
realization.
The goal of the current peace process is the
implementation of Security Council resolutions 242
(1967), 338 (1973) and 425 (1978) and the application of
the principle of land for peace. The latter means total
Israeli withdrawal from all Palestinian and other Arab
territories occupied since 1967, including Al-Quds Al-
Sharif — the Holy City of Jerusalem, which is the first of
the two Qiblahs and the third Holy Sanctuary of Islam,
the place from which the Prophet Muhammad ascended
to heaven, and the cradle of the birth of Jesus Christ.
The catastrophe that befell our people 51 years ago,
uprooting them from their homeland and dispersing them
into exile — thereby stripping them of their dreams and
rights as human beings in an attempt to negate their
existence — is one of the greatest human tragedies
witnessed by the twentieth century. The question of the
refugees of Palestine is the oldest and greatest refugee
question in our contemporary world. We must recognize
the legitimate right of those refugees to return to their
homeland, in accordance with United Nations resolutions.
Four million Palestinians live in exile and in refugee
camps awaiting the time of their return to their homeland,
from which they were forcibly expelled. There is no way
to achieve peace, stability and security in the Middle East
without a solution to the question of the refugees of
Palestine and the implementation of resolution 194 (III),
which declares their right to return to their homeland.
25


Two essential things must occur for peace to be
complete. First, it is necessary to reach a final settlement on
all tracks — the Palestinian, Syrian and Lebanese — on the
basis of the complete and precise implementation of
international legitimacy, especially Security Council
resolutions 242 (1967), 338 (1973), and 425 (1978). The
second is the provision of economic support and assistance
by the international community sufficient for the
achievement of a better economic situation and for
achieving prosperity in the region. What is required
foremost in this regard is raising the Palestinian economy
up from the miserable situation in which it finds itself as a
result of the long years of occupation, so that building
cooperative economic relations in the region will become
possible.
Here I wish to thank the donor countries that have
provided and continue to provide important assistance to the
Palestinian people and to the Palestinian Authority. This
assistance is necessary to enable us to overcome the
immense difficulties that we have been confronting since
the establishment of the Palestinian Authority, as a result of
the closures and sieges imposed by the previous Israeli
Government on the Palestinian territory for long periods,
which worsened further the total destruction of the
Palestinian economy. The shadows of poverty and
unemployment still threaten our economic abilities and
plans to reconstruct, build and develop.
The achievement of all of this necessitates the
continuation of the constructive efforts of the United
Nations, which has permanent responsibility towards the
question of Palestine until that issue is resolved in all its
aspects. We will also remain in need of our Arab brothers,
the Islamic countries and our friends in the Non-Aligned
Movement. We will remain in need of the two co-sponsors
of the peace process, the United States and the Russian
Federation, and also of the European Union, China, Japan,
Norway and our other friends around the world.
We must heighten all our efforts until the arrival of
the new millennium in many areas and spheres, and not
only in the Middle East. In this respect, we have observed
some positive developments which are quite reassuring.
There is tangible improvement in the area of conflict
resolution on the African continent and on the path towards
achieving better economic and social development in that
great continent. There is the international attention given to
Kosovo, as well as other measures carried out in the
Balkans. There is also the adoption of the Statute of the
International Criminal Court, as well as the additional
consideration being given to the four Geneva Conventions
on the occasion of their fiftieth anniversary. We refer
here, with appreciation, to the convening of the
Conference of the High Contracting Parties to the Fourth
Geneva Convention last July regarding the Israeli
occupation of our land. There are also the follow-ups and
reviews of a series of international conferences five years
after their convening, in addition to the preparations being
made with regard to such important issues as the culture
of peace and the dialogue among civilizations.
All of these things are important developments, but
perhaps not enough for us to be able to begin the new
millennium under new circumstances. This is particularly
so if we look at some of the events and worrisome
developments in different areas. There is the continuation
of the state of siege in Iraq and the profound suffering of
its brotherly people. There is also the continuation of
internal conflicts in many countries, such as Afghanistan
and others. Recently there have also been worrisome
developments in East Timor. But I would like, in
particular, to refer to the rise of extreme poverty and to
the widening gap between the haves and the have-nots on
the individual, national and regional levels.
Perhaps it is we, the poor people of the South, who
are most concerned about how to bridge the gap between
us and the North, particularly in this era of globalization
of the world economy, whose challenges and
consequences we must all face. Here we must exert
serious efforts and seek creative means beyond hasty and
temporary measures. While it is time for the South to be
more prepared to realize such an achievement, the North
should also be more prepared for partnership and more
realistic, effective and just sharing.
In addition to economic matters, we must also strive
to achieve some needed improvements at the political
level, particularly with regard to international political
relations. It is imperative in this connection that we all
give greater significance to the United Nations. This must
be done in order for this body to truly and urgently
become the effective centre of international and political
relations and the source of international legitimacy. It is
also necessary to be wholly committed to upholding the
principles and provisions of the Charter of the United
Nations and of international and humanitarian laws, as
well as ensuring that they apply to all. We should apply
to others the same moral values as we accept for
ourselves. There should be one set of criteria and one
standard for all cases and in all places. All of this will
lead to a more credible system of international relations,
in which the incentive to commit wrongs will be lessened
26


and the collective capability to confront and prevent those
wrongs will, in turn, be enhanced.
It is with great pride that I would now like to speak of
the Bethlehem 2000 celebrations. The Palestinian city of
Bethlehem, the birthplace of Jesus Christ, is the place
where we are making preparations to celebrate the end of
the second millennium and the beginning of the third. It is
also there, in Palestine, that the past, the present and the
future will meet in a global vision of hope for all peoples.
It is a religious and spiritual occasion of high importance,
not only for our people and the other peoples of the region,
but also for all the faithful around the world and for the
entire international community. I appreciate the unanimous
adoption last year of the resolution concerning this great
and important matter, and invite the Assembly to continue
to grant it its attention and consideration this year.
Here, I wish to extend once again the Palestinian
people’s invitation to the Assembly and to all the leaders
of the world to visit us during this important spiritual and
religious occasion in Bethlehem, Jerusalem and the other
religious and spiritual places, so that we can proudly live
together in peace at this special, historic time.
I should like to extend my gratitude to the
Committee on the Exercise of the Inalienable Rights of
the Palestinian People, to the Committee’s Chairman,
Ambassador Ibra Ka of Senegal, to the Special
Committee to Investigate Israeli Practices Affecting the
Human Rights of the Palestinian People and other Arabs
of the Occupied Terrotiries and to all the staff members
of this international Organization working in programmes
relating to the question of Palestine. They have all
provided immeasurable support to the just cause of the
Palestinian people and have most certainly contributed to
advancing the peace process towards the achievement of
a just, permanent and comprehensive peace — a peace of
the brave that will secure justice and freedom for the
Palestinian people and their sovereignty over their land,
along with security, stability and peace for all countries
and peoples of this region.
Once again I express my congratulations to you, Mr.
President, and my gratitude to all the members of the
international community, reiterating to you the appeal of
Palestine — an appeal of right, justice and peace.




